Citation Nr: 0124635	
Decision Date: 10/12/01    Archive Date: 10/18/01

DOCKET NO.  94-41 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Boston, Massachusetts



THE ISSUE

Entitlement to an increased rating for the service-connected 
lumbar strain with disc disease, currently evaluated as 20 
percent disabling.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

C. Crowley, Associate Counsel



INTRODUCTION

The veteran had active military service from September 1950 
to May 1953, from July 1958 to July 1961 and from August 1961 
to May 1963.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a January 1993 rating decision 
of the RO.  

The veteran provided testimony at a hearing before a Hearing 
Officer at the RO in May 1994.  

The Board remanded the case for additional development of the 
record in January 1997.  

In a decision promulgated in July 1999, the Board granted 
service connection for lumbar disc disease and remanded the 
issue of an increased rating for the service-connected low 
back disability for further development.   



REMAND

The Board notes that the veteran manifests symptomatology 
consistent with both intervertebral disc syndrome and 
lumbosacral strain.  However, ratings cannot be assigned to 
each component of the veteran's disabilities under both 
Diagnostic Codes 5293 and 5295, where to do so would be 
evaluating the same manifestation of disability (back pain, 
limitation of motion) under different diagnoses.  38 C.F.R. 
§ 4.14.  

The report of an October 1997 VA examination showed that the 
veteran reported having pain in his right buttock after 
walking, left leg numbness, and muscle spasms in his back 
three to four times per year.  Objectively, the examiner 
found no motor weakness and noted that his heel to toe 
examination was negative.  His deep tendon reflexes were 2+.  
The veteran's left plantar reflex was "mute".  On sensory 
examination, there was decreased pinprick sensation, right 
greater than left.  There was also a patch of anesthesia in 
the medial aspect of the right thigh.  

The examiner also noted that radiographic testing showed 
moderate narrowing of the L2-L3 and L3-L4 regions of the 
lumber spine, and marked narrowing in the L4-L5 and L5-S1 
distribution.  The veteran's motion was limited to 30 degrees 
of flexion, and 25 degrees of lateral rotation.  The 
impression was that of marked degenerative changes and disc 
disease.  

The report of a September 1999 VA examination showed that the 
veteran had complained of increased pain on bending, walking 
and stooping, and increased stiffness in his back.  
Objectively, the examiner found some tenderness with no 
sciatic notch tenderness.  The straight leg raising 
examination was positive, bilaterally.  The neurological 
examination was negative.  

Significantly, the motion of the veteran's low back was noted 
to have been limited to 10 degrees of flexion and 5 degrees 
of right and left lateral bending.  

In the Remand by the Board in July 1999, the Board requested 
that the veteran be afforded a VA examination in order to 
ascertain the severity of the service-connected disability.  
This was to include a statement as to the degree of 
functional limitation due to pain caused by the service-
connected disability.  

However, the Board now finds that the RO has not undertaken 
meaningfully to evaluate the extent of the functional 
limitation attributable to the now service-connected lumbar 
spine disability or to evaluate his service-connected 
disability under the regulations pertinent to lumbar disc 
disease.  

His service-connected low back disabilities are currently 
evaluated as 20 percent disabling under Diagnostic Code 5295.  

Diagnostic Code 5295 stipulates that a severe lumbosacral 
strain disability, that is, one that is manifested by the 
listing of the whole spine to the opposite side, positive 
Goldwaite's sign, marked limitation of forward bending in a 
standing position, loss of lateral motion with osetoarthritic 
changes, or narrowing or irregularity of the joint space, or 
some of the above with abnormal mobility on forced motion, is 
evaluated as 40 percent disabling.  

A lumbosacral strain disability that is manifested by muscle 
spasm on extreme forward bending, and loss of lateral spine 
motion, unilateral, in a standing position is evaluated as 20 
percent disabling.  

Diagnostic Code 5293 evaluates intervertebral disc syndrome.  
A pronounced syndrome disability is rated as 60 percent 
disabling when persistent symptoms are present, compatible 
with sciatic neuropathy with characteristic pain and 
demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, with little intermittent relief.  A severe disability, 
that is, one with recurrent attacks and with intermittent 
relief, is evaluated as 40 percent disabling.  A 20 percent 
evaluation is assigned for a moderate disability with 
recurring attacks. 

Finally, there has been a significant change in the law 
during the pendency of this appeal.  Because of the change in 
the law brought about by the Veterans Claims Assistance Act 
of 2000, compliance with the notice and duty to assist 
provisions contained in the new law is now required.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§§ 3-4, 114 Stat. 2096, 2096-2099 (to be codified as amended 
at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107); 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326)..  

The regulations implementing the VCAA are now published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  
Except as specifically noted, the new regulations are 
effective November 9, 2000.  

In addition, because the RO has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the veteran if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 
49,747 (1992).  

In light of the foregoing, the Board is REMANDING the case to 
the RO for the following actions:

1.  The RO should take appropriate steps 
to contact the veteran in order to 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him for 
his service-connected low back disability 
since September 1999.  After obtaining 
any necessary authorization from the 
veteran, the RO should attempt to obtain 
copies of pertinent treatment records 
identified by the veteran in response to 
this request, which have not been 
previously secured.  

2.  Then, the RO should schedule the 
veteran for another VA examination in 
order to fully evaluate the severity of 
the service-connected lumbar strain with 
disc disease.  The claims folder and a 
copy of this REMAND must be made 
available to and reviewed by the examiner 
prior to the requested study.  All 
indicated testing should be done in this 
regard.  Based on his/her review of the 
case, the VA examiner should determine 
the degree of functional limitation due 
to pain caused by the service-connected 
disability in terms of the Rating 
Schedule.  In addition, the examiner 
should characterize the severity of the 
service-connected disc disease in terms 
of the Rating Schedule as: 
(a) pronounced, (b) severe, (c) moderate, 
(d) mild, or (e) post-operative cured.  
Similarly, the examiner should 
characterize the severity of the service-
connected low back strain in terms of the 
Rating Schedule as (a) severe, (b) less 
than severe, but with muscle spasm and 
loss of lateral motion, unilateral; 
(c) with pain on motion only; or (d) with 
slight subjective symptoms only.  

3.  Then, the RO must review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, is completed.  

4.  After completing the action requested 
above and after undertaking any 
additional development deemed 
appropriate, the RO should review the 
veteran's claims.  If the benefit sought 
on appeal is not granted, the veteran and 
his representative should be provided 
with a Supplemental Statement of the Case 
and afforded a reasonable opportunity to 
reply thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if indicated.  

The veteran need take no further action until he is otherwise 
notified, but he may furnish additional evidence and argument 
while the case is in remand status.  Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109, 
112 (1995).  

In taking this action, the Board implies no conclusion as to 
any ultimate outcome warranted.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  


		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001)



